Title: Joseph C. Cabell to Thomas Jefferson, 24 February 1820
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


					
						Dear Sir,
						
							Senate Chamber
							24th Feb: 1820.
						
					
					The enclosed Bill has this moment passed into a law. The House of Delegates having first rejected the amendment of the Senate for $80,000: and then that for $40,000—and the having postponed the whole bill on 22d; Genl Breckenridge, mr Johnson & myself, had a consultation and agreed that the interests of the Institution would be promoted by the Bill now enclosed. Our friend mr Gordon had already moved for leave to bring in a bill, and was in the midst of an animated discussion, when we mr Johnson & myself got to the House. We prevailed on him to withdraw his motion, to make way for the introduction of the subject by Genl Breckenridge, who we supposed not being  from the local district, would have more influence with the House. The Bill went thro’ this morning with but little opposition. We hope we have taken the course which yourself & the other Visitors will approve, considering the circumstances in which we were placed. The University is popular in the Senate, and unpopular in the House of Delegates. I hope the President & Directors of the Lit: Fund, or the Board of public Works will be able to lend us the money, but upon this point I cannot speak positively. An immediate meeting of the Visitors is necessary. On 29th new Visitors are to be appointed. I shall ask the Governor to bring on the appointment speedily, and if the old Visitors should be reappointed, I shall propose to Genl B, & mr Johnson to come proceed directly to monticello; & I would take Genl Cocke along with me from Bremo. I am Dr Sir faithfully yours,
					
						Joseph C. Cabell.
					
				